Citation Nr: 0932054	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-10 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
April 15, 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
April 18, 2005.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center in Birmingham, Alabama 
issued in July 2005 and April 2006.
 

FINDINGS OF FACT

1. The Veteran received emergent care at a private facility 
on April 15 and 18, 2005, for examination and treatment of a 
condition eventually diagnosed as herpes zoster, which was 
not authorized in advance by VA.

2. The unauthorized medical expenses were rendered for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health, and a VA facility offering emergent care was not 
feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on April 15, 
2005, have been met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 
38 C.F.R. §§ 17.1000-1008 (2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on April 18, 
2005, have been met. 38 U.S.C.A. §§ 1725 (West Supp. 2002); 
38 C.F.R. §§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefits sought on 
appeal, no further discussion of the notice and assistance 
duties is necessary.

II.  Reimbursement for Medical Care

The Veteran contends that he is entitled to reimbursement of 
unauthorized medical treatment in April 2005 because services 
were rendered in what he perceived to be a medical emergency 
and treatment at a VA facility was not feasible.

Reimbursement or payment was denied under the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
referred to as the "Millennium Bill Act." The Millennium 
Bill Act provides payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities.  The statute is codified at U.S.C.A. § 1725 (West 
Supp. 2002) and regulations regarding its implementation 
appear at 38 C.F.R. §§ 17.1000-1008 (2008).

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services may be made only if all of the following conditions 
are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2008).

At his Board hearing, the Veteran testified that he sought 
emergency room care on Friday, April 15, 2005 for pain in his 
lower right quadrant that had begun a few days prior to the 
date he sought treatment.  When his pain did not subside, he 
sought emergency room care, fearing that he was suffering 
from appendicitis.  He testified that he did not seek 
emergency room care at the nearest VA hospital offering 
emergent care as it was approximately 118 miles from his 
home.  

The Veteran also testified that his emergency room physician 
ordered a CT scan, which revealed constipation, and he was 
prescribed medications, including pain relievers and 
laxatives, and discharged.  The Veteran testified that the 
medication he was prescribed alleviated his pain and allowed 
him to sleep.  However, he testified that his pain returned 
and increased, and he discovered a welt on his back on 
Monday, April 18, 2005.  The Veteran testified that on 
Monday, April 18, 2005, he contacted his local VA Medical 
Center, who scheduled an appointment for Wednesday, April 20, 
2005.  However, the Veteran believed his condition required 
treatment before that date and therefore again sought 
emergency room care on April 18, 2005, and was diagnosed with 
shingles at that time.  

The Veteran's wife also testified regarding the severity of 
the Veteran's pain and discomfort prior to seeking emergent 
care.

The Veteran's private treatment records from his April 15, 
2005 emergency room treatment reflect that he reported severe 
abdominal pain and cramping and right flank pain that had 
begun approximately one week ago but had been waxing and 
waning.  The Veteran also reported that his pain was 
exacerbated by moving and walking and not alleviated by any 
activity.  The Veteran also reported nausea, loss of 
appetite, constipation, and joint pain, and stated that he 
had not experienced any similar symptoms before this episode.  
The treating physician ordered a CT scan of the Veteran's 
abdomen and pelvis, which revealed constipation, and 
prescribed medications.  A clinical impression of acute 
abdominal pain and fecal obstipation was noted.  

An April 18, 2005 VA treatment record reflects a phone 
conversation during which the Veteran reported that he had an 
extremely painful bite on his back for the past week, and the 
Veteran was scheduled for an appointment on April 20, 2005.

An April 18, 2005 private hospital treatment record reflects 
that the Veteran again sought emergency room care, at which 
time he reported a severe insect bite on his back and right 
flank with radiating pain.  A diagnosis of herpes zoster 
(shingles) was noted, and the Veteran was prescribed 
medication to treat his condition.

An April 20, 2005 VA treatment record reflects that the 
Veteran evidenced erythema with eruptions on the mid-lateral 
right aspect of the posterior trunk and a single lesion on 
the anterior abdomen, which were assessed as shingles.  

The Board concludes that the evidence of record reflects that 
the Veteran experienced severe abdominal and right flank 
pain, which recurred accompanied by an unidentified rash, and 
that a prudent layperson, such as the Veteran, would have 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life and health.  As the Veteran 
testified, he does not have any medical training, and in his 
lay assessment, his initial condition (for which he sought 
treatment on April 15, 2005) was severe and possibly 
appendicitis.  Furthermore, the evidence reflects that he did 
attempt to seek VA medical care on April 18, 2005, when this 
returned and increased in severity, accompanied by a rash 
that he assumed was the result of an insect bite.  Since 
certain insect bites can be life-threatening, the Board finds 
that the Veteran reasonably determined that a two-day wait to 
receive medical care as scheduled on April 20, 2005 would not 
be prudent and that an approximate 118-mile trip to the 
nearest VA medical facility that allowed emergent care would 
also not be prudent.  In short, the reasonably perceived 
emergent circumstances and the geographic distance of the 
nearest VA facility satisfy the conditions set forth in 38 
U.S.C.A. § 1725.  Entitlement to payment or reimbursement of 
the unauthorized medical expenses is therefore granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 15, 2005, at the 
Huntsville Hospital is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 18, 2005, at the 
Huntsville Hospital is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


